      Case 4:18-cv-00066-RH-GRJ Document 165 Filed 03/25/21 Page 1 of 7
                                                                            Page 1 of 7




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


GEORGE RICHARD MENDOZA,

               Plaintiff,

v.                                           CASE NO. 4:18cv66-RH-GRJ

SEC’Y MARK S. INCH et al.,

               Defendants.

_____________________________/


                  ORDER DISMISSING ALL CLAIMS EXCEPT
                   THE FDUPTA CLAIM AGAINST KEEFE


       The Florida Department of Corrections established a program under which

prisoners could purchase MP3 players and download music from Keefe

Commissary Network LLC. The Department later terminated the program and

replaced it with a program under which prisoners could acquire electronic tablets,

download music, and obtain other services from a private entity unrelated to Keefe.

       This led to a class action against the Department’s Secretary challenging

termination of the MP3 program. The action was settled on terms providing

substantial benefits to class members: credits allowing purchase of music and other

Case No. 4:18cv66-RH-GRJ
      Case 4:18-cv-00066-RH-GRJ Document 165 Filed 03/25/21 Page 2 of 7
                                                                           Page 2 of 7


services accessible with tablets distributed under the new program. Prisoners were

better off in many respects under the new program and settlement than they had

been under the old program with its MP3 players. See Demler v. Inch, No.

4:19cv94 (N.D. Fla. Dec. 10, 2020) (“Order on the Approval of the Class

Settlement”).

       George Richard Mendoza filed the case now before the court before

certification of the Demler class and indeed before the Demler action was filed.

Mr. Mendoza seeks relief against the Secretary and Keefe. The Secretary was a

defendant in Demler, but Keefe was not.

                                          I

       The Secretary has moved to dismiss Mr. Mendoza’s claims or for summary

 judgment. An earlier order dismissed all claims against the Secretary except the

 due process claim under 42 U.S.C. § 1983 for injunctive and declaratory relief.

 See ECF No. 70. This order grants summary judgment for the Secretary on the

 remaining claim because Mr. Mendoza was a member of the Demler class and is

 bound by the judgment entered in that case. See, e.g., Adams v. S. Farm Bureau

 Life Ins. Co., 493 F.3d 1276, 1289 (11th Cir. 2007); Penson v. Terminal Transport

 Co., Inc., 634 F.2d 989, 992 (5th Cir. 1981); Fowler v. Birmingham News Co.,

 608 F.2d 1055, 1058 (5th Cir. 1979). Penson and Fowler remain binding in this

 court. See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.1981) (en

Case No. 4:18cv66-RH-GRJ
      Case 4:18-cv-00066-RH-GRJ Document 165 Filed 03/25/21 Page 3 of 7
                                                                               Page 3 of 7


 banc).

          Absent unusual circumstances not present here, a class member has no

right to opt out of a (b)(2) class. See, e.g., Holmes v. Cont’l Can Co., 706 F.2d

1144 (11th Cir. 1983); see also Penson, 634 F.2d at 993; Johnson v. Gen. Motors

Corp., 598 F.2d 432, 433-34 (5th Cir. 1979). This case shows why. The

Department elected to end the MP3 program and move to a new program providing

enhanced benefits. Keeping both programs probably would have reduced the new

provider’s willingness to offer the same benefits at the same price and would have

burdened the Department in various respects, including by requiring the

Department to maintain kiosks and a schedule for prisoners to visit them to

maintain their MP3 players. The Department’s decision to terminate the old

program was either legal or it was not; the decision could not be upheld in Demler

but struck down in Mendoza. Indeed, this is the paradigm of a case appropriate for

class certification under Federal Rule of Civil Procedure 26(b)(2): the Department

acted on grounds that apply generally to the class.

       Based on the class settlement, Mr. Mendoza has received a tablet and credits

with which he may purchase songs and other services. He says he has not obtained

all credits due under the settlement—and if that is true, relief will be available in

Demler on a motion to enforce the settlement. Mr. Mendoza is not entitled to an




Case No. 4:18cv66-RH-GRJ
      Case 4:18-cv-00066-RH-GRJ Document 165 Filed 03/25/21 Page 4 of 7
                                                                                Page 4 of 7


injunction requiring the Department to provide more—to treat him differently from

the other Demler class members.

       In asserting he is not bound by the Demler judgment, Mr. Mendoza notes

that he filed his case first. He says I told him he could proceed with his case, but

that occurred before the Demler judgment was entered and indeed before the

Demler class was certified. What matters now is not which case was filed first, but

which case resulted in a judgment first. “Res judicata arises from a judgment.” 18

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 4404 (3d

ed. Oct. 2020 update); see also Penson, 634 F.2d at 996 (“The time sequence of

filing of the individual claim and the class action is therefore irrelevant to the

operation of the res judicata bar.”). The first judgment in time establishes

preclusion in any other action, no matter which action was filed first. See 18

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 4404 (3d

ed. Oct. 2020 update) (citing Chicago R.I. & P. Ry. Co. v. Schendel, 270 U.S. 611,

615-17 (1926)) (“Nor is it material that the action or proceeding, in which the

judgment, set up as an estoppel, is rendered, was brought after the commencement

of the action or proceeding in which it is pleaded.”); see also United States v.

Kettering Health Network, 816 F.3d 399, 416 (6th Cir. 2016) (“[T]he relevant

inquiry for res judicata is which action resulted in judgment first, not which action

was filed first.”).

Case No. 4:18cv66-RH-GRJ
      Case 4:18-cv-00066-RH-GRJ Document 165 Filed 03/25/21 Page 5 of 7
                                                                               Page 5 of 7


       Mr. Mendoza also notes that the Demler plaintiffs challenged only the loss

of their music, not the loss of the MP3 players. This does not matter for at least two

reasons. First, the Demler judgment is binding for all claims arising from this

transaction that were or could have been asserted in that action. See, e.g., Adams v.

S. Farm Bureau Life Ins. Co., 493 F.3d 1276, 1289-90 (11th Cir. 2007) (“Claim

preclusion applies ‘not only to the precise legal theory presented in the previous

litigation, but to all legal theories and claims arising out of the same operative

nucleus of fact.’ ”) (quoting Manning v. City of Auburn, 953 F.2d 1355, 1358-59

(11th Cir. 1992)); see also Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 841

(11th Cir. 2017) (discussing the prohibition against claim splitting). Second, any

claim based on removal of the MP3 players, separate and apart from any right to

listen to the purchased music, would fail on the merits. The claims against the

Secretary ended with Demler.

                                           II

       Keefe has also moved for summary judgment. The motion is before the court

on the magistrate judge’s report and recommendation, ECF No. 162, Mr.

Mendoza’s objections, ECF No. 163, and Keefe’s response, ECF No. 164. I have

reviewed de novo the issues raised by the objections.

       With one exception, the report and recommendation correctly concludes that

Keefe is entitled to summary judgment. The exception is the claim under the

Case No. 4:18cv66-RH-GRJ
      Case 4:18-cv-00066-RH-GRJ Document 165 Filed 03/25/21 Page 6 of 7
                                                                             Page 6 of 7


Florida Deceptive and Unfair Trade Practices Act. The record would support a

finding that Keefe made deceptive statements in its advertising for the program.

Thus an advertisement said once music was purchased, the prisoner would always

“own” it—a statement that a reasonable prisoner, especially one serving a life

sentence, might understand to mean the prisoner would always have it, including

while in prison. And the advertisements omitted any reference to the Department’s

ability to terminate the program. Keefe says it formally notified prisoners of the

program’s conditions and that these clearly indicated the Department could

terminate the program. But Keefe provided prisoners notice of the conditions only

after purchase of an MP3 player. Keefe says it would have refunded the purchase

price to any prisoner who, upon learning of the conditions, did not wish to proceed,

but Keefe’s advertisements and conditions told prisoners exactly the opposite: “No

refunds will be issued for MP3 or accessory orders after order has been made.”

ECF No. 136-8 at 1. At least on the record now before the court, a reasonable juror

could find Keefe engaged in an unfair or deceptive trade practice.




Case No. 4:18cv66-RH-GRJ
      Case 4:18-cv-00066-RH-GRJ Document 165 Filed 03/25/21 Page 7 of 7
                                                                              Page 7 of 7


                                         III

       For these reasons,

       IT IS ORDERED:

       1. The Secretary’s motions to dismiss and for summary judgment, ECF Nos.

156 and 157, are granted. All remaining claims against the Secretary are dismissed

with prejudice.

       2. The report and recommendation, ECF No. 162, is accepted and adopted as

the court’s opinion in part.

       3. Keefe’s summary-judgment motion, ECF No. 136, is granted in part and

denied in part. All claims against Keefe other than the FDUTPA claim are

dismissed with prejudice.

       4. The clerk must set a status conference by telephone on the FDUTPA

claim for the first available date.

       5. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

       SO ORDERED on March 25, 2021.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:18cv66-RH-GRJ
